DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berhault et al WO 2015071818.
             With regard to claim 18, Berhault et al disclose a method for making up an eyelid, having a step of applying eyeliner with an aid of an applicator including:

a holder 10 and an applicator tip 20, having a longitudinal axis, that is carried by the holder and has a base part 21, having an axis, for fastening to the holder by way of at least one of its portions, and an application part 20 that is attached to the base part 21 and has at least three surfaces 23,23,30, (see figs 4 and 5) each having a contour formed by at least one edge 31 and/or a base line (see Fig. 10,11) that acts as a junction between the application part 20 and a cylindrical portion, having an axis, of the base part 21, the shapes of the contours of said surfaces being different in pairs and not symmetrical to one another about an axis or a median plane. 

Allowable Subject Matter
Claims 1-17,19-21 are allowed.

Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive.
Applicant has provided arguments regarding amended claim 1, which are found to be persuasive in view of such amendment, however, no arguments are presented regarding claim 18, which has not been amended.  Thus, the rejection of claim 18 stands, for the same reasons as articulated in the previous final rejection.    It is also noted that claim 17 has now been indicated as allowable, for the same reasons as claim 21 was previously indicated as allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772